Title: From George Washington to Thomas Machin, 24 May 1782
From: Washington, George
To: Machin, Thomas


                        
                            Gentn
                            Head Quarters 24 May 1782
                        
                        You will proceed to Fish Kill and there apply to Colonel Weissenfels for the proportion of the Levies
                            destined for your Line one half of which are for the Regiment of Artillery and the other half for the two Regiments of
                            Infantry.
                        You are to recieve no Men but such as are able bodied and every way fit for Soldiers.
                        So Soon as you have reced your proportion of Colo. Weissenfls Regiment you will Send them on to the Regiments
                            for which they are destined under the Care of an Officer and the remaining Officers will wait at fish Kill to recieve
                            those which will be Sent from Colo. Willets Regiment which are to be divided in the Same manner. Before you Send away the Recruits you will make a Return to me of the number you have reced. I am &c.
                            Signd 
                        
                            G. Washington
                        
                    